DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 22-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The nonstatutory double patenting rejection is held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 22, 1, 2, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar et al. (US 20180255576 A1; hereinafter referred to as “Bhokar”) in view of Li et al. (US 20200329496 A1; hereinafter referred to as “Li”).
Regarding Claim 31, Bhokar discloses a system comprising: 
a base station (¶40, Bhokar discloses an evolved node B (eNB)); and 
a wireless device (¶40, Bhokar discloses a user equipment (UE)) comprising: 
one or more processors (¶40, Bhokar discloses the user equipment (UE) comprising a processor); and 
memory storing instructions that, when executed by the one or more processors (¶40, Bhokar discloses the user equipment (UE) comprising a memory storing instructions for execution by the processor), cause the wireless device to: 
receive, from the base station, configuration parameters (¶38 & Fig. 5 (618)), Bhokar discloses receiving, by a user equipment (UE) from a base station (BS), information indicating contention windows for a plurality of carriers) of a first bandwidth part and a second bandwidth part of an unlicensed cell (¶38 & Fig. 5 (602)), Bhokar discloses configuring a plurality of unlicensed carriers.  Examiner correlates each carrier to “a bandwidth part”); 
switch from the first bandwidth part to the second bandwidth part as an active bandwidth part (¶38 & Fig. 5 (638)), Bhokar discloses switching from a primary unlicensed carrier to another unlicensed carrier where the another unlicensed carrier can be either a second unlicensed primary carrier or a configured unlicensed carrier that is not a primary unlicensed carrier); 
based on the first contention window size, perform a listen before talk procedure for transmission of a transport block in one or more subbands of the second bandwidth part (¶38 & Fig. 5 (618->628->620)), Bhokar discloses performing a listen-before-talk (LBT) procedure on a plurality of unlicensed carriers.  Here, the LBT procedure requires a clear channel assessment (CCA) where the transmitting device waits a backoff period to detect energy on the channel where the backoff period is further based upon the contention window); and 
transmit, to the base station, a transport block based on the listen before talk procedure indicating a clear channel (¶38 & Fig. 5 (614)), Bhokar discloses transmitting on all carriers that have resulted in a CCA from the LBT prior to the expiry of the self-deferral period).
However, Bhokar does not discloses to determine a first contention window size based on a reference duration associated with the second bandwidth part.
¶132, Li teaches determining to listen for a long period of time or a short period of time over at least one sub-band in order to determine the contention window).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar by determining a first contention window size based on a reference duration associated with the second bandwidth part as taught by Li because indicating, by a network device, a channel listening type used by a terminal device to perform channel listening on a sub-band reduces collisions in unlicensed communication (Li, ¶4-5).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 31.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 31.
Regarding Claim 2, Bhokar in view of Li discloses the method of claim 1.
Li further teaches wherein determining the first contention window size comprises determining the reference duration based on the one or more subbands of the second bandwidth part (¶132, Li teaches determining to listen for a long period of time or a short period of time over at least one sub-band in order to determine the contention window).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by determining the reference duration based on the one or more subbands of the second bandwidth part as taught by Li because indicating, by a network device, a channel listening type used by a terminal device to perform channel listening on a sub-band reduces collisions in unlicensed communication (Li, ¶4-5).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 2.
Claims 3-5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in further view of Salem et al. (US 20190253200 A1 using the filing date of 15 February 2018 corresponding to U.S. Provisional Application No. 62/631,273).
Regarding Claim 3, Bhokar in view of Li discloses the method of claim 2.
However, Bhokar in view of Li does not explicitly disclose the switching from the first bandwidth part to the second bandwidth part is based on receiving a downlink control information indicating the switching.
Salem teaches the switching from the first bandwidth part to the second bandwidth part is based on receiving a downlink control information indicating the switching (¶124 | Application No. 62/631,273: ¶120, Salem teaches switching from an active uplink bandwidth part (BWP) to a second default uplink BWP based upon receiving an inactivity timer within downlink control information (DCI)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by requiring that the switching from the first bandwidth part to the second bandwidth part is based on receiving a downlink control information indicating the switching as taught by Salem because the reliability of uplink wireless communication is improved by enabling mobile operators to offload their continuously increasing traffic load to the available unlicensed spectrum resources using a unified/integrated carrier-type air interface (Salem, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 3.
Regarding Claim 4, Bhokar in view of Li discloses the method of claim 2.

Salem teaches the switching from the first bandwidth part to the second bandwidth part is based on expiry of an inactivity timer of the first bandwidth part (¶124 | Application No. 62/631,273: ¶120, Salem teaches switching from an active uplink bandwidth part (BWP) to a second default uplink BWP based upon receiving an inactivity timer within downlink control information (DCI)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by requiring that the switching from the first bandwidth part to the second bandwidth part is based on expiry of an inactivity timer of the first bandwidth part as taught by Salem because the reliability of uplink wireless communication is improved by enabling mobile operators to offload their continuously increasing traffic load to the available unlicensed spectrum resources using a unified/integrated carrier-type air interface (Salem, ¶6).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 4.
Regarding Claim 5, Bhokar in view of Li discloses the method of claim 2.
However, Bhokar in view of Li does not explicitly disclose the second bandwidth part is a default bandwidth part.
Salem teaches the second bandwidth part is a default bandwidth part (¶124 | Application No. 62/631,273: ¶120, Salem teaches switching from an active uplink bandwidth part (BWP) to a second default uplink BWP based upon receiving an inactivity timer within downlink control information (DCI)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by requiring that the second bandwidth part is a default bandwidth part as taught by Salem because the reliability of uplink wireless communication is improved by enabling mobile operators to offload their continuously increasing traffic load to the available unlicensed spectrum resources using a unified/integrated carrier-type air interface (Salem, ¶6).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 5.
Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in further view of Lee et al. (EP 2894805 A1; hereinafter referred to as “Lee”).
Regarding Claim 6, Bhokar in view of Li discloses the method of claim 2.
However, Bhokar in view of Li does not explicitly disclose receiving a downlink control information indicating transmission parameters of the transport block.
 Lee teaches receiving a downlink control information indicating transmission parameters of the transport block (Abstract, Lee discloses receiving downlink control information indicating a transport block size for transmission and/or reception of the transport block to and/or from the network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by receiving a downlink control information indicating transmission parameters of the transport block as taught by Lee because incorrect Lee, ¶4).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 6.
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in view of Lee in further view of Wang et al. (US 20200092045 A1; hereinafter referred to as “Wang”).
Regarding Claim 7, Bhokar in view of Li in further view of Lee discloses the method of claim 6.
However, Bhokar in view of Li in further view of Lee does not explicitly disclose the downlink control information indicates a channel access type; and the listen before talk procedure is based on the channel access type.
Murray teaches the downlink control information indicates a channel access type (¶66-69 & ¶77-78 & Abstract, Murray teaches that the DCI indicates the channel access type); and 
the listen before talk procedure is based on the channel access type (¶66-69 & ¶77-78 & Abstract, Murray teaches that the DCI indicates the channel access type and LBT).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li in further view of Lee by requiring that the downlink control information indicates a channel access type and the listen before talk procedure is based on the channel access type as taught by Murray because channel access is improved by receiving network assistance information relating to uplink channel access procedures (Murray, Abstract).
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in further view of Park et al. (WO 2020009498 A1; hereinafter referred to as “Park”).
Regarding Claim 8, Bhokar in view of Li discloses the method of claim 1.
However, Bhokar in view of Li does not explicitly disclose the second bandwidth part comprises a plurality of subbands comprising the one or more subbands.
Park teaches the second bandwidth part comprises a plurality of subbands comprising the one or more subbands (Abstract, Park teaches a bandwidth part of an uplink carrier comprising a plurality of sub-bands).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by requiring that the second bandwidth part comprises a plurality of subbands comprising the one or more subbands as taught by Park because transmitting uplink data using an unlicensed band in a next generation wireless communication system supporting broadband operation is more efficient (Park, Abstract).
Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in further view of Al-Fanek et al. (US 20190045370 A1; hereinafter referred to as “Al-Fanek”).
Regarding Claim 9, Bhokar in view of Li discloses the method of claim 1.
However, Bhokar in view of Li does not explicitly disclose the first contention window size is a minimum contention window size.
Al-Fanek teaches the first contention window size is a minimum contention window size (¶36-37, Al-Fanek teaches using a minimum contention window size to perform an LBT procedure).
Al-Fanek, ¶36).
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 9.
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bhokar in view of Li in view of Falahati et al. (US 20190215866 A1; hereinafter referred to as “Falahati”).
Regarding Claim 21, Bhokar in view of Li discloses the method of claim 1.
However, Bhokar in view of Li does not explicitly disclose determining the first contention window size comprises is based on one or more hybrid automatic repeat request processes associated with the reference duration.
Falahati teaches determining the first contention window size comprises is based on one or more hybrid automatic repeat request processes associated with the reference duration (¶83, Falahati teaches determining a contention window based upon at least on HARQ processor for a duration of a previous transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhokar in view of Li by determining the first contention window size comprises is based on one or more hybrid automatic repeat request processes associated with the reference duration as taught by Falahati because uplink and/or system performance is improved by reducing the number of collisions (Falahati, ¶67).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 21.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474